DETAILED ACTION
Applicant’s amendments and remarks, filed July 20, 2022, is fully acknowledged by the Examiner. Currently, claims 1-16 are pending with claims 15 and 16 newly added, and claims 1 and 12-14 amended. Applicant’s amendments to the claims have obviated the previously-filed objections to the Drawings as well as the rejections under 35 U.S.C. 112(b). The following is a complete response to the July 20, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batross et al. (US Pat. Pub. 2014/0364851 A1).
Regarding claim 1, Batross discloses a surgical instrument comprising: an elongated shaft defining a longitudinal axis (32), and an end effector mounted on a distal end portion of the elongated shaft (40, see figure 1), the end effector including: a first jaw and a second jaw (142 and 144), the first and second jaws moveable between an open position to receive tissue between the jaws and a closed position to grasp tissue between the jaws (as in [0022]), the first jaw including a jaw slot having a proximal jaw closing portion and a distal jaw locking portion (slot 148 with a proximal portion being a closing portion and a distal portion being a locking portion), a pin positioned within the jaw slot (pin 72, or per the rejection of claims 9/10/11, the pin is formed at 74/184), and a blade including a cutting edge and a notch (blade at 70 including the notch at 98), the notch defining a first edge configured to engage and distally advance the pin relative to the end effector through the first jaw closing portion of the jaw slot to pivot the jaws to the closed position (via the proximal edge of 98 advancing the pin 72 a first amount through the slot 148) and, upon further distal movement of the blade, distally advance the pin relative to the end effector through the jaw locking portion of the jaw slot to secure the pin into a locked position (via the advancement of 72 to the distal-most position within slot 148).  
Regarding claim 2, Batross provides that the notch of the blade defines a second edge configured to engage the pin upon retraction of the blade, urging the pin back to through the jaw closing portion to a jaw opening portion a proximal portion of the jaw slot (distal edge of the 98).  
Regarding claim 3, Batross provides that the jaw slot has a width that is substantially the same as a width of the pin (See figure 6 with the relative dimensions/sizes of 72 and 148).  
Regarding claim 4, Batross provides for gear teeth at a proximal portion of the first jaw (ones of 54 form gear-like teeth on the jaw 44).  
Regarding claims 5 and 6, Batross provides that the blade further includes a drive engagement portion that is substantially U-shaped (recess 93 as in figure 5).  
Regarding claim 7, Batross provides that the second jaw is stationary (see figure 6 with 142 being stationary as in [0048]).  
Regarding claim 8, Batross provides that the second jaw is moveable (the second jaw 142 is capable of movement via movement of the device such as translation), the second jaw further including a jaw slot having a proximal jaw closing portion and a distal jaw locking portion (channel 58, see [0040]).  
Regarding claims 9-11, Batross provides for the inclusion of  a wrist assembly including a clevis (see figure 6 with the location of where 184 is placed being a wrist with a u-shaped clevis), this clevis including a clevis slot into which the pin extends (See figure 6 with 184 extending between the U-shaped walls of the clevis slot), and with this clevis slot including a proximal and distal portion. The Examiner notes that the portions of 144 distal to the extent shown in figure 6 would then form the jaw slot.  
Regarding claim 12, Batross provides that the jaw opening portion of the jaw slot is oriented at an angle of about 5 to about 30 degrees with respect to the jaw closing portion of the jaw slot (See figure 6 with the angled jaw arrangement providing that a proximal portion of the jaw slot is offset at an angle from the distal portion of the jaw slot).  
Regarding claim 13, Batross provides that the distal portion of the clevis slot is oriented at an angle of about 5 to about 30 degrees from with respect to the longitudinal axis defined by the shaft (see figure 6 with the angled jaw arrangement providing that the distal portion of the jaw slot is offset at an angle from the longitudinal axis of the device).  
Regarding claim 14, Batross provides for a surgical instrument comprising: an elongated shaft defining a longitudinal axis (32), and an end effector mounted on a distal end portion of the elongated shaft (40), the end effector including: a first jaw and a second jaw (142 and 144), the first and second jaws moveable between an open position to receive tissue between the jaws and a closed position to grasp tissue between the jaws (as in [0022]), the first jaw including a jaw slot (slot 148 with a proximal portion being a closing portion and a distal portion being a locking portion), each of the first and second jaws including one or more gear teeth positioned proximal of the jaw slot on a proximal portion thereof (see figure 3 with the male teeth at 54 and female teeth at 56, such would be placed proximal to at least a portion of jaw slot).  
Regarding claim 15, Batross provides that the gear teeth are configured to axially align the first and second jaws as the first and second jaws are moved from the open position to the closed position (via 54 and 56 interacting with one another).  
Regarding claim 16, Batross provides that the gear teeth comprise a protruding tooth on the first jaw (54) and a corresponding recess on the second jaw (56), the protruding tooth being configured to rotate into the corresponding recess when the first and second jaws are moved from the open position to the closed position (via the closing of the jaws 42/44 relative to one another).
Response to Arguments
Applicant’s arguments, see pages 8-11 of the Remarks filed July 20, 2022, with respect to the rejection of each of independent claims 1 and 14 under 35 U.S.C. 103 as being unpatentable over Faller have been fully considered and are persuasive. Specifically, the Examiner finds Applicant’s arguments convincing that the amended versions of each of claims 1 and 14 are non-obvious against the prior combination of embodiments of Faller set forth in the Non-Final Office Action. Therefore, the prior rejections based on the combined embodiments of Faller has been withdrawn.  However, upon further consideration, the following new grounds of rejection has been set forth in the action above:
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batross et al. (US Pat. Pub. 2014/0364851 A1).

It is the Examiner’s position that the newly cited Batross reference readily addresses each and every limitation set forth in pending claims 1-16 for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794